Citation Nr: 0418223	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  04-07 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The record reflects that the veteran had a period of active 
service from August 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran was not 
entitled to an extension of the delimiting date of July 30, 
2003, for his eligibility to receive educational assistance 
benefits under chapter 30 of title 38, United States Code 
(Chapter 30).  The Board notes that the RO in Los Angeles, 
California, has jurisdiction of the case and the VARO in 
Muskogee, Oklahoma, issued the Statement of the Case.

The veteran had requested a videoconference hearing before 
the Board, which was scheduled for June 15, 2004.  The 
veteran failed to appear for that hearing.  

The veteran is unrepresented in this appeal, as the 
representative appointed by the veteran, the American Legion, 
submitted a statement dated in August 2003 in which it 
declined to accept the veteran's appointment of the 
organization as his accredited representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The veteran maintains that he may be entitled to an extension 
of his delimiting date of July 30, 2003, for his eligibility 
for receiving educational assistance benefits under Chapter 
30.  He asserts that he was initially discharged from service 
with an other than honorable discharge, but that subsequently 
the character of his discharge was upgraded to a general 
discharge under honorable conditions.  

The governing legal criteria provide a ten-year period of 
eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits, 
and the applicable period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
2002); 38 C.F.R. § 21.7050(a) (2003).  In this case, the 
veteran's last discharge from service appears to have taken 
place in July 1993.

Where a veteran becomes eligible for educational assistance 
as the result of a correction of military records under 10 
U.S.C. § 1552, or change, correction or modification of a 
discharge or dismissal under 10 U.S.C. § 1553, or other 
corrective action by competent military authority, the VA 
will not provide educational assistance later than 10 years 
from the date his or her dismissal or discharge was changed, 
corrected, or modified (except as provided in 38 C.F.R. § 
21.7051).  38 C.F.R. § 21.7050(f) (2003).  The veteran argues 
that the provisions of 38 C.F.R. § 21.7050(f) are applicable 
in his case, but that he does not know when the 
modification/correction relating to the character of his 
discharge was made.  

The Board notes that there is no DD Form 214 (Certificate of 
Release or Discharge from Active Duty) or DD Form 215 
(Correction to DD Form 214) on file in this case, and these 
records should be requested.  VA must rely upon official 
military records to ascertain the timing, character, and any 
possible modifications regarding a veteran's separation from 
active service.  Therefore, a copy of the proceedings and 
disposition which led to the correction of military records 
under 10 U.S.C. § 1552, or change, correction, or 
modification of a discharge or dismissal under 10 U.S.C. § 
1553, or other corrective action by competent military 
authority, will be requested.

Furthermore, the Board points out that it is unclear whether 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R § 3.159 
(2003) (the corresponding regulation) apply to the instant 
claim.  The United States Court of Appeals for Veterans 
Claims (Court), in Barger v. Principi, 16 Vet. App. 132 
(2002), held that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the law 
establishing the current version of 38 U.S.C.A. § 5103 and 
§ 5103A), with its expanded notice and assistance duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the VCAA does not 
expressly govern such matters.  Similarly, the statutes at 
issue in this matter are not found in Chapter 51, but instead 
are found in Chapters 30 and 34.

However, inasmuch as the claim must be remanded for 
additional development of military records, the Board will 
defer to the RO to determine the extent to which VA's 
enhanced duties to notify and assist claimants under 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159, are applicable in 
the veteran's claim.

In light of the aforementioned reasons, this case is REMANDED 
to the RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations applicable to this case have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should seek to obtain a copy 
of the veteran's DD Form 214 (Certificate 
of Release or Discharge from Active Duty) 
and, if applicable, DD Form 215 
(Correction to DD Form 214) for inclusion 
in the record.  The veteran should also 
be contacted and requested to submit any 
copies of these documents in his 
possession. 

3.  The RO should seek to obtain a copy 
of any proceedings and disposition made 
relating to the correction of military 
records under 10 U.S.C. § 1552, or 
change, correction, or modification of a 
discharge or dismissal under 10 U.S.C. 
§ 1553, or other corrective action by 
competent military authority, and 
associate such pertinent documents with 
the record.

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, readjudicate the case, furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case, to include the provisions of 
38 C.F.R. § 3.159, and afford him an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


